DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2021 and 10/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14-21, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjeldesen et al. (US 2003/0231714), and further in view of MULTRUS et al. (US 2013/0226570).
Regarding claim 1, Kjeldesen et al. do teach an apparatus for processing an encoded audio signal, the encoded audio signal comprising a sequence of access units (title, Abstract and page 13 first column last 4 lines teach “encoder” (an encoded e.g. “voice” (audio (¶ 0004))  “for encoding input symbols” (a sequence of access units (e.g. Fig. 2 “α 1 ..αn”)), 
each access unit comprising a core audio signal with a first spectral width and parameters describing a spectrum above the first spectral width (¶ 0141: “T= the symbol period” (a first spectral width associated with “symbol” (core signal of an access unit)), and “ɸ” “the pulse shaping function” (comprises of parameters describing a spectrum above the “symbol period” (the first spectral width); “ɸ” is also defined as “function filter” (¶ 0119 line 8)), 
the apparatus comprising:
a demultiplexer configured for generating, from an access unit of the encoded audio signal, the core audio signal and a set of the parameters (¶ 0048 lines 1-3: “The mapped symbol stream” (the core or access units) “is demultiplexed” (are generated using a demultiplexer e.g., unit “110” in Fig. 1), furthermore “ɸ” (said  set of parameters) “the pulse shaping function” is applied on the said “symbol stream” as shown following decoding by the “DEMUX” (the demultiplexer ), and its effect is to generate “quadrature mirror filter” “QMF” “pair” (¶ 0048 last 4 lines)),
an upsampler configured for upsampling the core audio signal of the access unit and outputting a first upsampled spectrum and a timely consecutive second upsampled spectrum, the first upsampled spectrum and the second upsampled spectrum, both, comprising a same content as the core audio signal and comprising a second spectral width being greater than the first spectral width of the core audio signal (¶ 0048 last 8 lines: “Each of the input nodes” (obtained using the “symbols” (core signals “α 1 ..αn” )) “is upsampled by a factor 2” (is upsampled); e.g., “α 0 , α 1” are two time consecutive “symbols”being upsampled to generate 1st and 2nd upsampled spectra, because according to ¶ 0144, “For such a” “signal” “the data symbols are decomposed in time”, and each are associated with the “signal” (a same content as their associated core), where the resulting “signal” has twice frequency or spectral width as it is “upsampled by a factor 2” ));
a spectral gap filling processor configured for processing the first upsampled spectrum and the second upsampled spectrum (as Fig. 2 shows “α 0” and “α1” are upsampled to “h(n)” (first upsampled spectrum) and “g(n)” (second upsampled spectrum) and then added (processed)).
Kjeldsen et al. do not specifically disclose:
a parameter converter configured for converting parameters of the set of parameters of the access unit to acquire converted parameters being applicable to the first upsampled spectrum and the second upsampled spectrum, and
a spectral gap filling processor configured for processing the first upsampled spectrum and the second upsampled spectrum using the converted parameters.
MULTRUS et al. do teach:
a parameter converter configured for converting parameters of the set of parameters of the access unit to acquire converted parameters being applicable to the first upsampled spectrum and the second upsampled spectrum (¶ 0080 sentence 3: “The upsampling by a factor of 2 is implicitly performed inside the SBR tool, by combining a 32 band analysis QMF filter bank with a 64 band synthesis QMF bank running at the same rate. The SBR tool outputs frames of size 2048” (i.e., “QMF” (parameters (e.g. “32” or number of its bands) of the access unit) are being converted to “SBR” (its respective converted parameters); i.e.,  ¶ 0078 lines 8+: “QMF analysis filter bank” “comprises 32 subbands” “The upsampler 720 is adapted to upsample the frequency domain audio signal by an upsampling factor 2. Thus, a frequency domain upsampler output signal comprising 64 subbands is generated by the upsampler. The upsampler 720 is an SBR”. This expressly teaches that “32” “QMF” “subbands” (original parameters) are converted to “64” “SBR” “subbands” (respective converted parameters) ), and
a spectral gap filling processor configured for processing the first upsampled spectrum and the second upsampled spectrum using the converted parameters (¶ 0070: “In a Spectral Band Replicator according to an embodiment, available baseband subbands may be copied and employed as highest subbands such that all subbands are filled” (a spectral filling process to fill the “SBR” (e.g. the 1st and the 2nd upsampled spectra associated with “SBR” (converted parameters))).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “QMF” to “SBR” parameter conversion as disclosed in ¶ 0080 of MULTRUS et al. into the “QMF” “pair” in Kjeldsen et al. would enable the combined systems and their associated methods to perform in combination as they do separately and therefore enable Kjeldsen et al. to have its “missing subbands” all get “filled with values” by virtue of “SBR” properties as disclosed in MULTRUS et al. ¶ 0070 last sentence, and also to “increase” “sampling rate” as discussed also in MULTRUS et al. ¶ 0019 last sentence.

Regarding claim 2, Kjeldsen et al. do teach the apparatus of claim 1, wherein the upsampler is configured to fill an upper part of a spectrum of the core audio signal with zeroes and to derive the first upsampled spectrum and the second upsampled spectrum from the filled-up spectrum of the core audio signal (¶ 0048 lines 9-6 above 0049: “Each of these input nodes is upsampled” (upsampler is configured to) “by a factor of two” “i.e., a zero is inserted” (fill an upper part of each “symbol” e.g.  “α 0 ..α 1” (cores associated with the first and second upsampled spectra with zeros) )“after every input value” (to determine their corresponding upsampled spectra) “doubling the data rate”).

Regarding claim 3, Kjeldsen et al. do teach the apparatus of claim 1, wherein the upsampler is configured for upsampling the core audio signal of the access unit additionally using a further core audio signal of an access unit directly preceding the access unit (¶ 0060 lines 7-9: “The b(k) sequence” (i.e. see Fig. 2-3, obtained from  “α 0 ..α 1” (an access unit or core and another one directly preceding it)) “is upsampled” (are upsampled together) “using filter coefficients ɸ(n)”).

Regarding claim 4, Kjeldsen et al. do not specifically disclose the apparatus of claim 1, wherein the upsampler is configured for collecting core audio signals of a first number of timely consecutive access units and processing from these core audio signals a second number of upsampled spectra for a non-integer upsampling ratio, wherein the first number is a denominator of the ratio and the second number is a nominator of the ratio.
MULTRUS et al. do teach the apparatus of claim 1, wherein the upsampler is configured for collecting core audio signals of a first number of timely consecutive access units and processing from these core audio signals a second number of upsampled spectra for a non-integer upsampling ratio, wherein the first number is a denominator of the non-integer upsapling ratio and the second number is a nominator of the non-integer upsampling ratio (¶ 0071 last sentence referring to Fig. 3: “a time-domain audio singal 350 having a sampling rate that is 8/3” (a non-integer usampling ratio) “time the sampling rate of the original time-domain audio signal 310” (on “310” (a first number of timely consecutive access units) resulting in “350” (a second number of upsampled spectra); where according to ¶ 0071 lines 7-8: “it is assumed that the analysis filter bank comprises 3 channels” (i.e., there are 3 timely consecutive access units that are being upsampled by the ratio 8/3 or resulting in 8 upsampled spectra representing the numerator)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the upsampling techniques of MULTRUS et al. into those of Kjeldsen et al would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Kjeldsen et al. to enjoy “the fact that upsampling factor can be a non-integer value increases the flexibility of the apparatus” as disclosed in MULTRUS et al. ¶ 0017 sentence 3.

Regarding claim 5, Kjeldsen et al. do not specifically disclose the apparatus of claim 1, wherein the parameter converter is configured for converting a first subset of parameters of the set of parameters referring to a first part of timely consecutive timeslots to obtain a first converted subset of parameters and for converting a second subset of parameters of the set of parameters referring to a second part of the timeslots timely consecutive to the first part of timeslots to obtain a second converted subset of parameters, and wherein the spectral gap filling processor is configured to process the first converted subset of parameters with the first upsampled spectrum and to process the second converted subset of parameters with the second upsampled spectrum.
MULTRUS et al. do teach the apparatus of claim 1, wherein the parameter converter is configured for converting a first subset of parameters of the set of parameters referring to a first part of timely consecutive timeslots to obtain a first converted subset of parameters and for converting a second subset of parameters of the set of parameters referring to a second part of the timeslots timely consecutive to the first part of timeslots to obtain a second converted subset of parameters(¶ 0082 last sentence: “combination of a 24 band” (a first subset of parameters) “analysis QMF filter bank and a 64 band” (and a second subset of parameters for conversion) “synthesis filter bank inside the SBR tool” (for conversion into respective corresponding first and second associated “SBR” parameters) “an output sampling rate of f out at a frame length of 2048 samples” (refer to timely consecutive timeslots) “can be achieved” ) , 
and wherein the spectral gap filling processor is configured to process the first converted subset of parameters with the first upsampled spectrum and to process the second converted subset of parameters with the second upsampled spectrum (¶ 0070: “In a Spectral Ban Replicator according to an embodiment, available baseband subbands may be copied and employed as highest subbands such that all subbands” (e.g., the “24 band” (a 1st subset of parameters corresponding to a first upsampled spectra) or the “64 band” (a 2nd subset of parameters corresponding to the second upsampled spectra))“are filled” (are processed by filling)).
For obviousness to combine Kjeldsen et al. and MULTRUS et al. see claim 1.

Regarding claim 6, Kjeldsen et al. do teach the apparatus of claim 1, wherein the parameter converter is configured for converting parameters referring to energy values of the set of parameters into energy values usable by the spectral gap filling processor by scaling these energy values with a given scale factor (¶ 0161: “scale factor” (using a scale factor) “for the purpose of normalizing” (for making useful) “the Euclidian energy” (energy values for further processing e.g. conversion)).

Regarding claim 7, Kjeldsen et al. do teach the apparatus of claim 6,
wherein the parameter converter is configured for extracting an information about a window function associated with the access unit (¶ 0129 sentences 4-5: “The observation window size” “can be set to a variable number of” “WPM pulses” “the window” (a window function) “is optimally aligned between the matched filter output sample stream” (associated with “symbols” (access units), since the said “symbols” correspond to the “symbol stream” (¶ 0010 line 8)), and
wherein the parameter converter is configured to adapt the scale factor according to the window function (¶ 0117-0118: “scaling function” (e.g., the scale factor) corresponds to “symbols in subchannel observation window” (are adapted according to the window function)).

Regarding claim 8, Kjeldsen et al. do teach the apparatus of claim 1, wherein the parameter converter is configured for shifting parameters of the set of parameters by inserting a delay compensation (¶ 0129 lines 2+: “The delay block compensates” (a delay compensation) “for fixed latency of the processing chain that consists of the DWPT” (for shifting parameters; i.e., because according to ¶ 0124 sentence 3: “basepoint delay determines the samples to select for symbol detection and fractional time delay is used to update the coefficients of the interpolator” (shifting parameters effected by delay)).

Regarding claim 9, Kjeldsen et al. do teach the apparatus of claim 1, wherein the upsampler is configured for upsampling the core audio signal by interpolating values of the core audio signal (¶ 0124 sentence 3: “basepoint delay determines the samples to select for symbol detection and fractional time delay is used to update the coefficients of the interpolator” (an interpolator is used to interpolate the “coefficients” (interpolating values) associated with the “symbol detection” (corresponding to “symbol” (core signals))).

Regarding claim 10, Kjeldsen et al. do teach the apparatus of claim 1,
Wherein the upsampler is configured to fill an upper part of a spectrum of the core audio signal of a preceding access unit with zeros (¶ 0048 lines 9-6 above 0049: “Each of these input nodes is upsampled” (upsampler is configured to) “by a factor of two” “i.e., a zero is inserted” (e.g. add a zero after “α 0 “ and  preceding to “α 1” (cores access unit)) “after every input value” (if upsampling greater than 2, it will require more zeros)),
wherein the upsampler is configured to fill up an upper part of a spectrum of the core audio signal of the access unit with zeros (¶ 0048 lines 9-6 above 0049: “Each of these input nodes is upsampled” (upsampler is configured to) “by a factor of two” “i.e., a zero is inserted” (e.g. add a zero after “α 1 “ (upper part of the core access unit) and  preceding to “α 2” ) “after every input value”)).
Kjeldsen et al. do not specifically disclose:
wherein the upsampler is configured to perform spectrum to time transform of the filled up spectrum of the access unit and of the filled up spectrum of the preceding access unit, and
wherein the upsampler is configured to perform an overlap-add of a time domain signal for the filled up spectrum of the preceding access unit and of a time domain signal for the filled up spectrum of the access unit, to acquire an intermediate time signal.
MULTRUS et al. do teach:
wherein the upsampler is configured to perform a spectrum to time transform of the filled up spectrum of the access unit and of the filled up spectrum of the preceding access unit (¶ 0071 lines 8+: “analysis filter bank comprises 3 channels” (a preceding access unit) “The subband signals” “may then be replicated to obtain three additional subband signals” (and the access unit spectra)” “Then, two further additional subband signals” “are generated, e.g. zero signals” (are both filled up) “The frequency domain signal is then transformed back into the time domain” (undergo an spectrum to time transform)), and
wherein the upsampler is configured to perform an overlap-add of a time domain signal for the filled up spectrum of the preceding access unit and of a time domain signal for the filled up spectrum of the access unit, to acquire an intermediate time signal (¶ 0071 lines 8+: “analysis filter bank comprises 3 channels” (a preceding access unit) “The subband signals” “may then be replicated to obtain three additional subband signals” (and the access unit spectra)” “Then, two further additional subband signals” “are generated, e.g. zero signals” (are both filled up) “The frequency domain signal is then transformed back into the time domain” (to generate an intermediate time signal which clearly corresponds to the filled up spectra of the preceding and current access units) “audio signal 350” (which as shown in Fig. 3 is an overlap added contiguous signal)).
For obviousness to combine Kjeldsen et al. and MULTRUS et al. see claim 1.

Regarding claim 14, Kjeldsen et al. do teach the apparatus of claim 1, wherein the spectral gap filling processor is configured to decode the first upsampled spectrum and the second upsampled spectrum with the converted parameters to acquire a time domain output signal (¶ 0048 last 8 lines referring to Fig. 1: “Following the upsampling process, the signal is processed by one channel of a conjugate mirror filter” (is inverse transformed into time domain from i.e.. “IDWPT” applied , since the “scaling function response ɸ (t/T)/sqrt(T)” (¶ 0061 line 4) operated on it is in time domain), and the “scaling function response ɸ (t/T)/sqrt(T)” as shown in Figs. 1-2 is applied on all “α”, e.g., “α 1” (second upsampled spectrum) and “α 0” (first upsampled spectrum)).

Regarding claim 15, Kjeldsen et al. do teach the apparatus of claim 14, wherein the  spectral gap filling processor is configured, in the processing comprising the decoding,  to apply a first part of the converted parameters to the first upsampled spectrum to acquire a first processed spectrum and to apply a second part of the converted parameters to the second upsampled spectrum to acquire a second processed spectrum (in the  “scaling function response ɸ (t/T)/sqrt(T)” (the parameter), according to ¶ 0060 lines 4-5: “T is the period of a single symbol” (e.g., for “α 0” (first upsampled spectrum), there is one “period” (a first part of the converted parameters) and for “α 1” (second upsampled spectrum), there is another “period” (a second part of the converted parameters) to obtain their respective processed spectra)).

Regarding claim 16, Kjeldsen et al. do teach the apparatus of claim 1, wherein the spectral gap filling processor is configured to decode the first upsampled spectrum and the second upsampled spectrum with the converted parameters to acquire a time domain output signal (¶ 0048 last 8 lines referring to Fig. 1: “Following the upsampling process, the signal is processed by one channel of a conjugate mirror filter” (is inverse transformed into time domain from i.e.. “IDWPT” applied , since the “scaling function response ɸ (t/T)/sqrt(T)” (¶ 0061 line 4) operated on it is in time domain), and the “scaling function response ɸ (t/T)/sqrt(T)” as shown in Figs. 1-2 is applied on all “α”, e.g., “α 1” (second upsampled spectrum) and “α 0” (first upsampled spectrum))
wherein the spectral gap filling processor comprises:
a spectrum converter configured for converting the first processed spectrum and the second processed spectrum into a time domain ( ¶ 0048 last 8 lines referring to Fig. 1: “Following the upsampling process, the signal is processed by one channel of a conjugate mirror filter” (is inverse transformed into time domain from i.e.. “IDWPT” to “DWPT” , since the “scaling function response ɸ (t/T)/sqrt(T)” (¶ 0061 line 4) operated on it is in time domain, e.g. by applying on“α 0” (first processed spectrum),  and for “α 1” (second processed spectrum)), and
an overlap adder being configured for overlap-adding at least two output time signals in order to obtain the time domain output (¶ 0060 last 8 lines: “The shaped pulses” (e.g., those associated with “α 0” (first processed spectrum),  and for “α 1” (second processed spectrum)) “are passed through a” “Digital to Analog” “converter” (are overlap added) “whereby a continuous analog waveform” (in order to obtain time domain output) “is created”; e.g. see Fig. 2, “α 0” is upsampled to “h(n)” and  “α 1” upsampled to “g(n)” and are added).

Regarding claim 17, Kjeldsen et al. do teach the apparatus of claim 1, wherein the spectral gap filling processor is configured for generating a spectral gap filling coded signal comprising a first access unit and a second access unit, the first access unit comprising a transformed version of the first up-sampled spectrum and a first part of the converted parameters and the second access unit comprising a transformed version of the second upsampled spectrum and a second part of the converted parameters (Fig. 2, “α 0” is upsampled to “h(n)” (a transformed version of the first upsampled spectrum and its respective parameters) and  “α 1” upsampled to “g(n)” (a transformed version of a second upsampled spectrum and its respective parameters) and are added or they are spectral gap filled).

Regarding claim 18, Kjeldsen et al. do teach the apparatus of claim 1, 
wherein said parameter converter is configured for converting parameters referring to energy values of said set of parameters into energy values usable by a spectral gap filling processor by scaling these parameter values with a given scale factor (¶ 0161: “scale factor” (using a scale factor) “for the purpose of normalizing” (for making useful) “the Euclidian energy” (energy values for further processing e.g. conversion)).
Kjeldsen et al. do not specifically disclose:
wherein said encoded audio signal is an SBR-encoded (SBR = Spectral Band Replication) audio signal.
MULTRUS et al. do teach the apparatus of claim 1, wherein said encoded audio signal is an SBR encoded (SBR= Spectral Gap Filling) audio signal (¶ 0080 sentence 2: “The upsampling by a factor of 2 is implicitly performed inside the SBR tool” (encoded audio signal is an SBR encoded)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the SBR functionality of MULTRUS et al. into Kjeldsen et al. in order “to generate higher frequency subbands from lower frequency subbands being inputted into the spectral band replicator” as discussed in MULTRUS et al. ¶ 0078 last sentence in order to “increase” “sampling rate” as discussed also in MULTRUS et al. ¶ 0019 last sentence.

Regarding claim 19, Kjeldsen et al. do teach the apparatus of claim 1, wherein the spectral gap filling processor is configured to decode the first upsampled spectrum and the second upsampled spectrum with the converted parameters to acquire a time domain output signal (¶ 0048 last 8 lines referring to Fig. 1: “Following the upsampling process, the signal is processed by one channel of a conjugate mirror filter” (is inverse transformed into time domain from i.e.. “IDWPT” applied , since the “scaling function response ɸ (t/T)/sqrt(T)” (¶ 0061 line 4) operated on it is in time domain), and the “scaling function response ɸ (t/T)/sqrt(T)” as shown in Figs. 1-2 is applied on all “α”, e.g., “α 1” (second upsampled spectrum) and “α 0” (first upsampled spectrum)).

Regarding claim 20, Kjeldsen et al. do teach the apparatus of claim 1, wherein said spectral gap filling processor is configured to generate, as a transcoded audio signal, an output data stream representing a spectral gap filling coded signal having a first transcoded access unit and a second transcoded access unit, the first transcoded access unit comprising a transformed version of the first upsampled spectrum and a first part of the converted parameters and the second transcoded access unit comprising a transformed version of the second upsampled spectrum and a second part of the converted parameters (Fig. 2, “α 0” is upsampled to “h(n)” (a transformed version of the first upsampled spectrum and its respective parameters) and  “α 1” upsampled to “g(n)” (a transformed version of a second upsampled spectrum and its respective parameters) and are added or they are spectral gap filled).

Regarding claim 21, Kjeldsen et al. do teach the apparatus of claim 1, wherein said spectral gap filling processor is configured for delaying the second transcoded access unit to obtain a delayed second access unit and for adding the first transcoded access unit and the delayed second access unit to obtain the transcoded audio signal (¶ 0096: “A symbol” (e.g. a second transcoded access unit) “reaches the receiver after a delay” (is delayed) “of nT+ƐT” “n is an integral number of symbol intervals” (by “nT+ƐT” with respect to the first transcoded access unit); e.g. the symbol “α1” (second transcoded access unit) is delayed by “T+ƐT” with respect to “α0” (the first access unit) and as Fig. 2 shows they are upsampled (transcoded) before being sent to the “receiver” where they are added to obtain “b(k)” (the transcoded audio signal)).

Regarding claim 24, Kjeldesen et al. do teach a method for processing an encoded audio signal, the encoded audio signal comprising a sequence of access units (title, Abstract and page 13 first column last 4 lines teach “encoder” (an encoded e.g. “voice” (audio (¶ 0004))  “for encoding input symbols” (a sequence of access units (e.g. Fig. 2 “α 1 ..αn”)), 
each access unit comprising a core audio signal with a first spectral width and parameters describing a spectrum above the first spectral width (¶ 0141: “T= the symbol period” (a first spectral width associated with “symbol” (core signal of an access unit)), and “ɸ” “the pulse shaping function” (comprises of parameters describing a spectrum above the “symbol period” (the first spectral width); “ɸ” is also defined as “function filter” (¶ 0119 line 8)), 
the method comprising:
generating, from an access unit of the encoded audio signal, the core audio signal and a set of the parameters (¶ 0048 lines 1-3: “The mapped symbol stream” (the core or access units) “is demultiplexed” (are generated using a demultiplexer e.g., unit “110” in Fig. 1), furthermore “ɸ” (said  set of parameters) “the pulse shaping function” is applied on the said “symbol stream” as shown following decoding by the “DEMUX” (the demultiplexer ), and its effect is to generate “quadrature mirror filter” “QMF” “pair” (¶ 0048 last 4 lines)),
upsampling the core audio signal of the access unit and outputting a first upsampled spectrum and a timely consecutive second upsampled spectrum, the first upsampled spectrum and the second upsampled spectrum, both, comprising a same content as the core audio signal and comprising a second spectral width being greater than the first spectral width of the core audio signal (¶ 0048 last 8 lines: “Each of the input nodes” (obtained using the “symbols” (core signals “α 1 ..αn” )) “is upsampled by a factor 2” (is upsampled); e.g., “α 0 , α 1” are two time consecutive “symbols”being upsampled to generate 1st and 2nd upsampled spectra, because according to ¶ 0144, “For such a” “signal” “the data symbols are decomposed in time”, and each are associated with the “signal” (a same content as their associated core), where the resulting “signal” has twice frequency or spectral width as it is “upsampled by a factor 2” ));
spectral gap filling processing the first upsampled spectrum and the second upsampled spectrum (as Fig. 2 shows “α 0” and “α1” are upsampled to “h(n)” (first upsampled spectrum) and “g(n)” (second upsampled spectrum) and then added (processed)).
Kjeldsen et al. do not specifically disclose:
converting parameters of the set of parameters of the access unit to acquire converted parameters being applicable to the first upsampled spectrum and the second upsampled spectrum, and
spectral gap filling processing the first upsampled spectrum and the second upsampled spectrum using the converted parameters.
MULTRUS et al. do teach:
converting parameters of the set of parameters of the access unit to acquire converted parameters being applicable to the first upsampled spectrum and the second upsampled spectrum (¶ 0080 sentence 3: “The upsampling by a factor of 2 is implicitly performed inside the SBR tool, by combining a 32 band analysis QMF filter bank with a 64 band synthesis QMF bank running at the same rate. The SBR tool outputs frames of size 2048” (i.e., “QMF” (parameters (e.g. “32” or number of its bands) of the access unit) are being converted to “SBR” (its respective converted parameters); i.e.,  ¶ 0078 lines 8+: “QMF analysis filter bank” “comprises 32 subbands” “The upsampler 720 is adapted to upsample the frequency domain audio signal by an upsampling factor 2. Thus, a frequency domain upsampler output signal comprising 64 subbands is generated by the upsampler. The upsampler 720 is an SBR”. This expressly teaches that “32” “QMF” “subbands” (original parameters) are converted to “64” “SBR” “subbands” (respective converted parameters) ), and
spectral gap filling processing the first upsampled spectrum and the second upsampled spectrum using the converted parameters (¶ 0070: “In a Spectral Band Replicator according to an embodiment, available baseband subbands may be copied and employed as highest subbands such that all subbands are filled” (a spectral filling process to fill the “SBR” (e.g. the 1st and the 2nd upsampled spectra associated with “SBR” (converted parameters))).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “QMF” to “SBR” parameter conversion as disclosed in ¶ 0080 of MULTRUS et al. into the “QMF” “pair” in Kjeldsen et al. would enable the combined systems and their associated methods to perform in combination as they do separately and therefore enable Kjeldsen et al. to have its “missing subbands” all get “filled with values” by virtue of “SBR” properties as disclosed in MULTRUS et al. ¶ 0070 last sentence, and also to “increase” “sampling rate” as discussed also in MULTRUS et al. ¶ 0019 last sentence.

Regarding claim 25, Kjeldesen et al. do teach a method for processing an encoded audio signal, the encoded audio signal comprising a sequence of access units (title, Abstract and page 13 first column last 4 lines teach “encoder” (an encoded e.g. “voice” (audio (¶ 0004))  “for encoding input symbols” (a sequence of access units (e.g. Fig. 2 “α 1 ..αn”)), 
each access unit comprising a core audio signal with a first spectral width and parameters describing a spectrum above the first spectral width (¶ 0141: “T= the symbol period” (a first spectral width associated with “symbol” (core signal of an access unit)), and “ɸ” “the pulse shaping function” (comprises of parameters describing a spectrum above the “symbol period” (the first spectral width); “ɸ” is also defined as “function filter” (¶ 0119 line 8)), 
the method comprising:
generating, from an access unit of the encoded audio signal, the core audio signal and a set of the parameters (¶ 0048 lines 1-3: “The mapped symbol stream” (the core or access units) “is demultiplexed” (are generated using a demultiplexer e.g., unit “110” in Fig. 1), furthermore “ɸ” (said  set of parameters) “the pulse shaping function” is applied on the said “symbol stream” as shown following decoding by the “DEMUX” (the demultiplexer ), and its effect is to generate “quadrature mirror filter” “QMF” “pair” (¶ 0048 last 4 lines)),
upsampling the core audio signal of the access unit and outputting a first upsampled spectrum and a timely consecutive second upsampled spectrum, the first upsampled spectrum and the second upsampled spectrum, both, comprising a same content as the core audio signal and comprising a second spectral width being greater than the first spectral width of the core audio signal (¶ 0048 last 8 lines: “Each of the input nodes” (obtained using the “symbols” (core signals “α 1 ..αn” )) “is upsampled by a factor 2” (is upsampled); e.g., “α 0 , α 1” are two time consecutive “symbols”being upsampled to generate 1st and 2nd upsampled spectra, because according to ¶ 0144, “For such a” “signal” “the data symbols are decomposed in time”, and each are associated with the “signal” (a same content as their associated core), where the resulting “signal” has twice frequency or spectral width as it is “upsampled by a factor 2” ));
processing the first upsampled spectrum and the second upsampled spectrum (as Fig. 2 shows “α 0” and “α1” are upsampled to “h(n)” (first upsampled spectrum) and “g(n)” (second upsampled spectrum) and then added (processed)).
Kjeldsen et al. do not specifically disclose:
Non-transitory storage medium having stored thereon a computer readable code for performing, when running on a computer or a processor,
converting parameters of the set of parameters of the access unit to acquire converted parameters being applicable to the first upsampled spectrum and the second upsampled spectrum, and
processing the first upsampled spectrum and the second upsampled spectrum using the converted parameters.
MULTRUS et al. do teach:
Non-transitory storage medium having stored thereon a computer readable code for performing, when running on a computer or a processor (¶ 0121: “A further embodiment of the inventive methods is, therefore, a data carrier (or a digital storage medium, or a computer-readable medium) comprising, recorded thereon, the computer program for performing one of the methods described herein”) ,
converting parameters of the set of parameters of the access unit to acquire converted parameters being applicable to the first upsampled spectrum and the second upsampled spectrum (¶ 0080 sentence 3: “The upsampling by a factor of 2 is implicitly performed inside the SBR tool, by combining a 32 band analysis QMF filter bank with a 64 band synthesis QMF bank running at the same rate. The SBR tool outputs frames of size 2048” (i.e., “QMF” (parameters (e.g. “32” or number of its bands) of the access unit) are being converted to “SBR” (its respective converted parameters); i.e.,  ¶ 0078 lines 8+: “QMF analysis filter bank” “comprises 32 subbands” “The upsampler 720 is adapted to upsample the frequency domain audio signal by an upsampling factor 2. Thus, a frequency domain upsampler output signal comprising 64 subbands is generated by the upsampler. The upsampler 720 is an SBR”. This expressly teaches that “32” “QMF” “subbands” (original parameters) are converted to “64” “SBR” “subbands” (respective converted parameters) ), and
processing the first upsampled spectrum and the second upsampled spectrum using the converted parameters (¶ 0070: “In a Spectral Band Replicator according to an embodiment, available baseband subbands may be copied and employed as highest subbands such that all subbands are filled” (a spectral filling process to fill the “SBR” (e.g. the 1st and the 2nd upsampled spectra associated with “SBR” (converted parameters))).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “QMF” to “SBR” parameter conversion as disclosed in ¶ 0080 of MULTRUS et al. into the “QMF” “pair” in Kjeldsen et al. would enable the combined systems and their associated methods to perform in combination as they do separately and therefore enable Kjeldsen et al. to have its “missing subbands” all get “filled with values” by virtue of “SBR” properties as disclosed in MULTRUS et al. ¶ 0070 last sentence, and also to “increase” “sampling rate” as discussed also in MULTRUS et al. ¶ 0019 last sentence.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjeldsen et al. in view MULTRUS et al., and further in view of Yamanashi et al. (US 2010/0332221).
Regarding 11, Kjeldsen et al. in view of MULTRUS et al. do not specifically disclose the apparatus of claim 10,
wherein the upsampler is configured to perform a time to spectrum transform with a first portion of the intermediate time signal to acquire the first upsampled spectrum, and
wherein the upsampler is configured to perform a time to spectrum transform with a second portion of the intermediate time signal to acquire the second upsampled spectrum, and
wherein the first portion overlaps with the second portion.
Yamanashi et al. do teach:
wherein the upsampler is configured to perform a time to spectrum transform with a first portion of the intermediate time signal to acquire the first upsampled spectrum (¶ 0051 last sentence: “In addition, orthogonal transform processing section 205” (a time to spectrum transform applied on) “calculates yn’, which is a vector resulting from combining upsampled first layer decoded signal yn” (on a first portion of an upsampled spectrum) “and buffer buf2n, according to following equation 6”), and
wherein the upsampler is configured to perform a time to spectrum transform with a second portion of the intermediate time signal to acquire the second upsampled spectrum (¶ 0051 last sentence: “In addition, orthogonal transform processing section 205”(a time to spectrum transform applied on) “calculates yn’, which is a vector resulting from combining upsampled first layer decoded signal yn” “and buffer buf2n” (on a second portion of the upsampled spectrum) “according to following equation 6” ), and
wherein the first portion overlaps with the second portion (“yn” (first) and “bufn” (second portions overlap)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the “orthogonal transform” “205” of Yamanashi et al. after the upsamplers of Kjeldsen et al. in view of MULTRUS et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Kjeldsen et al. in view of MULTRUS et al. to “calculate[] gain information about the high frequency band” “inputted from orthogonal transform” as disclosed in Yamanashi et al. ¶ 0069 sentence 1.

Regarding claim 12, Kjeldsen et al. do teach the apparatus of claim 1,
wherein the upsampler is configured for upsampling the core audio signal in order to acquire an upsampled core audio signal (¶ 0048 last 8 lines: “Each of these input nodes” (e.g. a core signal “α 1”) “is upsampled” (is upsampled)),
wherein the upsampler is configured for performing a spectrum to time transform on the up-sampled core audio signal in order to acquire a time domain signal (¶ 0048 last 8 lines referring to Fig. 1: “Following the upsampling process, the signal is processed by one channel of a conjugate mirror filter” (is spectrum to time transformed into time domain from i.e.. “IDWPT” to “DWPT” , since the “scaling function response ɸ (t/T)/sqrt(T)” (¶ 0061 line 4) operated on it is in time domain)),
wherein the spectrum to time transform is an inverse transform of the time to spectrum transform (“IDWPT” is inverse of “DWPT”).
Kjelsen et al. in view of MULTRUS et al. do not specifically disclose:
wherein the upsampler is configured for processing the time domain signal to acquire the first upsampled spectrum and the timely consecutive second upsampled spectrum by applying a time to spectrum transform.
Yamanashi et al. do teach:
wherein the upsampler is configured for processing the time domain signal to acquire the first upsampled spectrum and the timely consecutive second upsampled spectrum by applying a time to spectrum transform (¶ 0050 sentence 1: “orthogonal transform processing section 205 performs MDCT” (applying a time to spectrum transform) “on” “upsampled first layer decoded signal yn” (on e.g. time consecutive upsampled input) “and calculates” “MDCT coefficients S1(k) of upsampled first layer” (to determine their upsampled spectra)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the “orthogonal transform” “205” of Yamanashi et al. after the upsamplers of Kjeldsen et al. in view of MULTRUS et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Kjeldsen et al. in view of MULTRUS et al. to “calculate[] gain information about the high frequency band” “inputted from orthogonal transform” as disclosed in Yamanashi et al. ¶ 0069 sentence 1 so as to better assess the quality of the higher frequency upsampled spectra.

Regarding claim 13, Kjeldsen et al. do teach the apparatus of claim 12, wherein the spectrum to time transform is an inverse modified discrete cosine transform and wherein the time to spectrum transform is a modified discrete cosine transform (the “IDWPT” used stands for “adaptive inverse discrete wavelet packet transform ("IDWPT")”, comprising of “wavelet scaling function is a Square Root Raised Cosine wavelet scaling function” (claim 7)).

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 14, 15, 16, 17, 2, 3, 18, 19, 4, 5, 6, 7, 8, 9, 20, 21, 22, 10, 1123, 25, 26, 12, 12  of copending Application No. 11,100,939 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
17/407,008
1. An apparatus for processing an encoded audio signal, the encoded audio signal comprising a sequence of access units, each access unit comprising a core audio signal with a first spectral width and parameters describing a spectrum above the first spectral width, the apparatus comprising: 


a demultiplexer configured for generating, from an access unit of the encoded audio signal, the core audio signal and a set of the parameters, 

 an upsampler configured for upsampling the core audio signal of the access unit and outputting a first upsampled spectrum and a timely consecutive second upsampled spectrum, the first uosampled spectrum and the second upsampled spectrum, both, comprising a same content as the core audio signal and comprising a second spectral width being greater than the first spectral width of the core audio signal, 

a parameter converter configured for converting parameters of the set of parameters of the access unit to acquire converted parameters being applicable to the first up- sampled spectrum and the second upsampled spectrum, and  a spectral gap filling processor configured for processing the first upsampled spectrum and the second upsampled spectrum using the converted parameters.
11,100,939
1. (Currently Amended) An apparatus for processing an encoded audio signal, the encoded audio signal comprising a sequence of access units, each access unit comprising a core audio signal with a first spectral width and parameters describing a spectrum above the first spectral width, the apparatus comprising:

a demultiplexer configured for generating, from an access unit of the encoded audio signal, the core audio signal and a set of the parameters,

an upsampler configured for upsampling the core audio signal of the access unit and outputting a first upsampled spectrum and a timely consecutive second upsampled spectrum, the first upsampled spectrum and the second upsampled spectrum, both, comprising a same content as the core audio signal and comprising a second spectral width being greater than the first spectral width of the core audio signal,

a parameter converter configured for converting parameters of the set of parameters of the access unit to acquire converted parameters being applicable to the first upsampled spectrum and the second upsampled spectrum, and
a spectral gap filling processor configured for processing the first upsampled spectrum and the second upsampled spectrum using the converted parameter

wherein the parameters comprise QMF (QMF = Quadrature Mirror Filter) energies,

wherein the converted parameters comprise MCLT (MCLT = Modulated Complex Lapped Transform) energies, and wherein said parameter converter is configured for performing a linear mapping in a linear domain based on the following equation:

EMCLT[b]=sEQMF[b]

wherein   FMCLT[h]  is an MCLT energy in a band b, wherein    is a

QMF energy in the band b, and wherein s is the scale factor given bv: s=10 ɸ LE/10
Where ɸ LE is a mean offset has a value lower than 20 in a log domain.

Furthermore, it would been obvious to one of ordinary skill in the art to omit limitations of the pending application claims, as noted in In re Karlson, 136 USPQ 184: “Omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
November 18th 2022.